


Exhibit 10.30

 

LOAN MODIFICATION AGREEMENT

 

This Loan Modification Agreement is entered into as of June 13, 2002, by and
between PHARSIGHT, INC. (the “Borrower”) and Silicon Valley Bank (“Bank”).

1.             DESCRIPTION OF EXISTING OBLIGATIONS: Among other Obligations
which may be owing by Borrower to Bank, Borrower is indebted to Bank pursuant
to, among other documents, a Loan and Security Agreement, dated June 13, 2001,
as may be amended from time to time, (the “Domestic Loan Agreement”).  The Loan
Agreement provides for, among other things, a Committed Revolving Line in the
original principal amount of Two Million Five Hundred Thousand Dollars
($2,500,000) and a Committed Term Loan in the original principal amount of Three
Million Five Hundred Thousand Dollars ($3,500,000). Furthermore, Borrower is
indebted to Bank pursuant to, among other documents, an Export-Import Bank Loan
and Security Agreement, dated June 13, 2001, as may be amended from time to time
(the “EXIM Loan Agreement”).  The EXIM Loan Agreement provided for, among other
things, an EXIM Committed Line in the original principal amount of One Million
Five Hundred Thousand Dollars ($1,500,000).  The Domestic Loan Agreement and the
EXIM Loan Agreement are collectively defined as the Loan Agreements. Defined
terms used but not otherwise defined herein shall have the same meanings as set
forth in the Loan Agreements.

Hereinafter, all indebtedness owing by Borrower to Bank shall be referred to as
the “Obligations.”

2.             DESCRIPTION OF COLLATERAL. Repayment of the Obligations is
secured by the Collateral as described in the Loan Agreements.   Additionally,
repayment of the EXIM Committed Line is guaranteed by the Export-Import Bank of
the United States “EXIM Bank” pursuant to a Master Guarantee Agreement between
EXIM Bank and Bank.

Hereinafter, the above-described security documents and guaranties, together
with all other documents securing repayment of the Obligations shall be referred
to as the “Security Documents”.  Hereinafter, the Security Documents, together
with all other documents evidencing or securing the Obligations shall be
referred to as the “Existing Loan Documents”.

3.                                       DESCRIPTION OF CHANGE IN TERMS.

A.           Modification(s) to Domestic Loan Agreement.

1.               The following defined term under Section 13.1 entitled
“Definitions” is hereby amended to read as follows:

“Revolving Maturity Date” is July 13, 2002.

B.           Modification of EXIM Loan Agreement.

1.                    The following defined term under Section 13.1 entitled
“Definitions” is hereby amended to read as follows:

“EXIM Maturity Date” is July 13, 2002.

4.             CONSISTENT CHANGES.  The Existing Loan Documents are hereby
amended wherever necessary to reflect the changes described above.

5.             NO DEFENSES OF BORROWER.  Borrower agrees that, as of the date
hereof, it has no defenses against paying any of the Obligations.

6.             CONTINUING VALIDITY.  Borrower understands and agrees that in
modifying the existing Obligations, Bank is relying upon Borrower’s
representations, warranties, and agreements, as set forth in the

 

1

--------------------------------------------------------------------------------


 

Existing Loan Documents.  Except as expressly modified pursuant to this Loan
Modification Agreement, the terms of the Existing Loan Documents remain
unchanged and in full force and effect.  Bank’s agreement to modifications to
the existing Obligations pursuant to this Loan Modification Agreement in no way
shall obligate Bank to make any future modifications to the Obligations. 
Nothing in this Loan Modification Agreement shall constitute a satisfaction of
the Obligations.  It is the intention of Bank and Borrower to retain as liable
parties all makers and endorsers of Existing Loan Documents, unless the party is
expressly released by Bank in writing.  Unless expressly released herein, no
maker, endorser, or guarantor will be released by virtue of this Loan
Modification Agreement.  The terms of this paragraph apply not only to this Loan
Modification Agreement, but also to all subsequent loan modification agreements.

7.             CONDITIONS.  The effectiveness of this Loan Modification
Agreement is conditioned upon payment of the Loan Fee.

This Loan Modification Agreement is executed as of the date first written above.

 

BORROWER:

 

BANK:

 

 

 

PHARSIGHT, INC.

 

SILICON VALLEY BANK

 

 

 

 

 

 

By:

 

 

By:

 

 

 

 

Name:

 

 

Name:

 

 

 

 

Title:

 

 

Title:

 

 

 

2

--------------------------------------------------------------------------------


 

 

[GRAPHIC LOGO]

 

SILICON VALLEY BANK

PRO FORMA INVOICE FOR LOAN CHARGES

BORROWER:

 

PHARSIGHT, INC.

 

 

 

 

 

 

 

 

 

LOAN OFFICER:

 

Ron Kundich

 

 

 

 

 

 

 

 

 

DATE:

 

June 13, 2002

 

 

 

 

 

 

 

 

 

 

 

Documentation Fee

 

$

250.00

 

 

 

 

 

 

 

 

 

TOTAL FEE DUE

 

$

250.00

 

 

Please indicate the method of payment:

{          }   A check for the total amount is attached.

{          }   Debit DDA #                                          for the
total amount.

{          }   Loan proceeds

 

 

 

 

 

Borrower

 

(Date)

 

 

 

 

 

 

 

 

 

Silicon Valley Bank

 

(Date)

 

Account Officer’s Signature

 

 

 

 

 

3

 

--------------------------------------------------------------------------------

